DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 11 and 17, the prior art does not teach or render obvious an automatic drawing system in combination with all the structure and method as recited and in particularly the control apparatus divides the planned drawing figure into a plurality of divided figures by a dividing line that passes through a single drawing start point at a center portion of the planned drawing figure and crosses the planned drawing figure, and for each of the plurality of divided figures, using the center portion single drawing start point as a common drawing start point, draws a contour portion of the divided figure by execution of the contour parallel drawing control and a step of the control apparatus, in drawing of a contour portion in the planned drawing figure, dividing the planned drawing figure into a plurality of divided figures by a dividing line that passes through a single drawing start point at a center portion of the planned drawing figure and crosses the planned drawing figure and a step of the control apparatus, for each of the plurality of divided figures, drawing a contour portion of the divided figure by execution of the contour parallel drawing control, using the center portion single drawing start point as a common drawing start point.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Fujita (JP2011-235237) teaches the structure of a coat discharging apparatus (50) with an XYZ robot apparatus (5) with an X-axis moving arm (5x), Y-axis moving arm (5y) and Z-axis moving (5z) for controlling the movement of the coat discharging apparatus (50). Katshuhiko teaches a control system that controls a discharge nozzle/pen (3/4) with a planned drawing figure (Figures 8-12).  The amended claims further discloses a control apparatus that divides the planned drawing figure into a plurality of divided figures by a dividing line that passes through a single drawing start point at a center portion of the planned drawing figure and crosses the planned drawing figure, and for each of the plurality of divided figures, using the single drawing start point as a common drawing start point, draws a contour portion of the divided figure by execution of the contour parallel drawing control.  Katshukiko provides a drawing figure however does not suggest a dividing line with a single drawing start point.  Therefore, Fujita and Katshuhiko does not teach the structure in combination as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW G MARINI/Primary Examiner, Art Unit 2853